Citation Nr: 0016510	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  95-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran retired from service in December 1977 following 
twenty-four years of active service.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Los Angeles, 
California, (the RO) which denied the veteran's claims of 
entitlement to service connection for hypertension and 
diabetes.  

This matter was remanded to the RO by the Board in October 
1997 for additional evidentiary development, which has been 
accomplished.  


FINDINGS OF FACT

1.  Diabetes mellitus was not incurred in service and is not 
related to the veteran's period of service.  

2.  The evidence of record shows that the veteran's 
hypertension was incurred in service. 


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West  1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

2.  Service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West  1991); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 4.3 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for diabetes 
mellitus and hypertension.  In the interest of clarity, the 
Board will review the law, VA regulations and other authority 
which may be relevant to these claims.  The Board will then 
separately analyze each claim and render a decision.

Relevant Law and Regulations

Service connection 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if cardiovascular disease or diabetes mellitus 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).


Well grounded claims 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service Connection for Diabetes Mellitus

Factual Background

Service medical records are silent for complaints, diagnosis 
or treatment of diabetes mellitus.  In May 1975, the veteran 
underwent a series of Kenalog injections to a keloid scar on 
his chest wall.  In July, September, and October 1975, the 
veteran underwent Aristocort injections for the keloid scar.  
A December 1975 service medical record indicates that the 
veteran had a normal urinalysis, negative for sugar.  
Examination reports dated in October 1976 and December 1977 
indicate that urinalysis was negative for sugar.  

As noted in the introduction, the veteran retired in December 
1977.  An April 1978 laboratory record from a naval medical 
clinic indicates that the veteran's glucose was negative.  A 
September 1979 treatment record from a naval medical clinic 
reveals that the veteran's fasting blood sugar was 118, which 
was described as borderline.  

In an October 1994 medical statement, Dr. T.S. stated that he 
had seen the veteran as a patient since 1988.  Dr. T.S. 
indicated that the veteran reported that soon after service 
in 1977, he had some fasting blood chemistry.  His fasting 
blood sugar was 118, which was slightly elevated.  Dr. T.S. 
indicated that he reviewed some service medical records 
provided by the veteran.  Dr. T.S. stated that in 1988, the 
veteran's blood sugar was 120-130.  In August 1993, the 
veteran's fasting blood sugar was 234; mature onset diabetes 
mellitus was diagnosed.  Dr. T.S. indicated that the veteran 
had diabetes mellitus, probably of the Adult Onset or 
Maturity Onset Type, which was also called non-insulin-
dependent Diabetes or Type II diabetes.  Dr. T.S. stated that 
the veteran's military record showed some indication that his 
diabetes had already some made some early maneuvers with his 
blood pressure inching upwards, however, due to the veteran's 
healthy lifestyle, his diabetes did not make a break until he 
reached 60 years of age.  Dr. T.S. also stated that it was 
possible that the veteran had another type of diabetes, not 
Type I or Type II diabetes, which may have been triggered by 
the Aristocort and Kenalog injections of about 60 mg every 
three weeks for several years to treat his keloid scar or it 
may have been triggered by some other noxious stimulus.  

A January 1995 VA examination report reflects a diagnosis of 
non-insulin dependent diabetes mellitus, no evidence of 
complications.  The veteran reported that his sugar was noted 
to be high in the late 1970's.   

A February 1999 VA internal medicine and endocrinology 
examination report indicates that the diagnostic impression 
was Type II diabetes (non-insulin-dependent-diabetes type) 
with early neuropathy under good control with present diet 
and metformin therapy.  The VA examiner, Dr. G.K., indicated 
that the veteran had Type II diabetes which was confirmed in 
1993 after a glucose tolerance test.  Dr. G.K. stated that he 
found no solid evidence that the veteran had diabetes while 
on active duty.  It was noted that the veteran stated that 
his blood sugars were high possibly in 1979 to 1981, but he 
was not treated until 1993.  Dr. G.K. indicated that he did 
not have an laboratory tests results from this early period 
to confirm the above assertions.  Dr. G.K. indicated that 
there was evidence that the veteran's blood sugar was 118 in 
September 1979, which was 8 points higher than the normal 
range (depending on the lab standard).  Dr. G.K. further 
stated that for a diagnosis of diabetes, the fasting blood 
sugar needs to be above 126.  He stated that there was a 
statement in the veteran's medical records that the veteran's 
blood sugar was inching up but no values were given by the 
physician.  

Dr. G.K. stated that there was a statement in the veteran's 
medical records that possibly, the injections for the keloids 
might have caused his diabetes.  Dr. G.K. indicated that 
although steroid injections will elevate blood sugar in a 
person who has diabetes, this was not confirmed with 
laboratory tests during that period of time that the veteran 
received the injections for the keloid.  Dr. G.K. also stated 
that that steroids do not cause diabetes, they only elevate 
the blood sugar in a person who has a hereditary tendency to 
develop diabetes and diabetic control improves after the 
steroid injections are discontinued.  Dr. G.K. stated that he 
found no solid evidence that the veteran had diabetes while 
on active duty.  He indicated that he had reviewed the 
veteran's service records and examined the veteran.  Dr. G.K. 
was a specialist in internal medicine and endocrinology.   

Analysis

Preliminary matters - well groundedness of the claim/ duty to 
assist/standard of proof

Initially, the Board has determined that the veteran's claim 
of entitlement to service connection for diabetes mellitus is 
well grounded.  The veteran asserts that he incurred diabetes 
in service and that the steroid injections in service caused 
the diabetes.  There is evidence of a current disability, 
diabetes mellitus.  There also is competent medical nexus 
evidence in the form of a medical statement by Dr. T.S. dated 
in October 1994 which establishes a possible relationship 
between the in-service steroid injections and the incurrence 
of diabetes mellitus.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995). 

Since the veteran's claim is well grounded, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The Board finds that 
there is medical and other evidence of record on which to 
decide the veteran's claim.  The Board notes that this matter 
was remanded to the RO in October 1997 and the RO complied 
with the directives of the remand.  The Board also finds that 
there is no indication that there are additional records that 
have not been obtained and which would be pertinent to the 
present claims.  Thus, the Board concludes that no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court of Appeals for Veterans Claims (formerly 
the Court of Veterans Appeals) (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.


Discussion

The veteran in essence contends that the in-service steroid 
injections caused his diabetes mellitus.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997) and cases cited therein. 

Review of the record reveals that there is no medical 
evidence of treatment or diagnosis of diabetes mellitus in 
service.  Upon separation examination in December 1977, the 
veteran's urinalysis was negative for sugar or albumin.  The 
evidence of record establishes that diabetes mellitus was 
first diagnosed in 1993, approximately 15 years after 
service.  Thus, the medical evidence of record does not 
indicate that diabetes mellitus was present during service or 
within the one year presumptive period after service.

The veteran has submitted a medical statement by Dr. T.S. in 
support of his claim.  In the October 1994 statement, Dr. 
T.S. stated that he had seen the veteran as a patient since 
1988.  Dr. T.S. stated that the veteran's military records 
show some indication that the veteran's diabetes "made some 
early maneuvers with his blood pressure inching upwards"  
According to Dr. T.S., due to the veteran's healthy 
lifestyle, his diabetes "did not make a break" until he 
reached 60 years of age.  Dr. T.S. also stated that the 
veteran reported that "soon" after separation from service 
in 1977, he had some fasting blood chemistry and his fasting 
blood sugar was 118, which was slightly elevated.  

The Board finds the medical opinion by Dr. T.S. to have 
relatively little probative value.  Dr. T.S. did not provide 
any medical evidence to support his contentions.  As noted 
above, the service medical records are silent for treatment 
or diagnosis of diabetes.  The service medical records 
indicate that the veteran's urinalysis was negative for sugar 
throughout his period of service.  Although the reasoning of 
Dr. T.S. is somewhat unclear, it appears that he conceded 
that there were no elevated blood sugar readings during 
service.  Dr. T.S. conclusion that diabetes mellitus was 
present during service appears to be related to his 
observation that there were some elevated blood pressure 
readings during service.  However, there is no explanation 
for this alleged correlation.

Dr. T.S. referred to a "slightly elevated" blood sugar 
reading "soon" after service.  This appears to be to the 
veteran's blood sugar reading of 118 in 1979.  There is, 
however, is no medical evidence that diabetes mellitus was 
diagnosed at that time and Dr. T.S. is not specific 
concerning the relationship between the reading of 118 two 
tears after service to either the veteran service or to the 
diagnosis of diabetes over a decade later.   

The Board further finds that there is probative and 
persuasive evidence of record which establishes that the 
veteran's diabetes mellitus is not related to and was not 
incurred in his period of service.  As discussed above, the 
medical evidence of record does not indicate that diabetes 
mellitus was diagnosed until 1993, many years after the 
veteran left service.  Further, in a February 1999 medical 
opinion, a VA physician, Dr. G.K. stated he found no solid 
evidence that the veteran had diabetes mellitus while in 
service.  Dr. G.K. stated that there was evidence that the 
veteran's blood sugar was 118 in September 1979, which was 8 
points higher than the normal range (depending on the lab 
standard).  Dr. G.K. indicated, however, that for a diagnosis 
of diabetes, the fasting blood sugar needed to be above 126. 

The Board finds the February 1999 VA medical opinion by Dr. 
G.K. to be highly probative.  Dr. G.K. set forth the bases 
for his medical conclusion.  Dr. G.K. based his medical 
conclusion upon the absence of medical evidence of diabetes 
or elevated blood sugars in service and the fact that a 
diagnosis of diabetes was not established for almost 15 years 
after service.  The service medical records appear to support 
Dr. G.K.'s medical conclusion in that they do not reflect any 
evidence of a diagnosis of diabetes mellitus.  The Board 
notes that there is no evidence of record that establishes 
that Dr. T.S. is an expert in the fields of endocrinology or 
internal medicine.  The evidence of record shows that he is a 
surgeon.  The Court has held that factors for consideration 
in assessing the medical competence to render an opinion as 
to medical causation include specific expertise in the 
relevant specialty and actual participation in the treatment.  
See Black v. Brown, 10 Vet. App. 279 (1997).  While the Board 
does not question either Dr. T.S.'s credibility or his 
credentials as a physician or a surgeon, the Board points out 
that Dr. G.K., the VA examiner who rendered the February 1999 
VA medical opinion, specializes in internal medicine and 
endocrinology.  Thus, the Board finds the February 1999 
medical opinion by Dr. G.K. to have greater probative value 
than the October 1994 opinion of Dr. T.S. 

The veteran asserts that he had high blood sugar in service 
in the 1970's and he was "borderline diabetic".  However, 
the veteran is a lay person who does not possess the 
technical or specialized knowledge to provide a probative 
conclusion with respect to the issue of whether his diabetes 
mellitus first manifested in service or whether his diabetes 
mellitus is related to his period of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The veteran also asserts that he incurred diabetes mellitus 
as a result of in-service steroid injections for treatment of 
keloid scars.  He contends that the injections for the scars 
caused his blood sugar to elevate and thus, he incurred 
diabetes.  The Board finds that there is no probative or 
persuasive evidence of record which supports this contention.  
Review of the service medical records reveal that the veteran 
underwent a series of injections for the keloid scar in 
service in 1975.  However, there is no indication in the 
service medical records that the veteran's blood sugar was 
elevated at any time in service, including during the time of 
the injections.     

The veteran has submitted the statement by Dr. T.S. in 
support of his contentions.  In the October 1994 medical 
statement, Dr. T.S. stated that it was possible that the 
veteran had another type of diabetes, not Type I or Type II 
diabetes, which may have been triggered by Aristocort and 
Kenalog injections of about 60 mg every three weeks for 
several years to treat his keloid or it may have been 
triggered by some other noxious stimulus.  

The Board finds that this statement has very little probative 
value because the statement is speculative.  The Board 
stresses that Dr. T.S. indicated that it was possible that 
the veteran had diabetes due to the Aristocort and Kenalog 
injections.  He did not indicate that the veteran did, in 
fact, incur diabetes as a result of these injections.  The 
Board observes that the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Furthermore, the Board finds that there is probative and 
persuasive evidence of record that such injections do not 
cause diabetes.  The February 1999 VA internal medical and 
endocrinology examination report indicates that Dr. G.K. 
stated that although steroid injections will elevate blood 
sugar in a person who already has diabetes, this was not 
confirmed with laboratory tests during the period of time 
that the veteran received the injections for the keloid.  Dr. 
G.K. stated that steroids did not cause diabetes, they only 
elevated the blood sugar in a person who has a hereditary 
tendency to develop diabetes and diabetic control improved 
after the steroid injections are discontinued.  As discussed 
above, Dr. G.K. found no evidence that the veteran had 
diabetes while on active duty.  

The Board finds the February 1999 medical opinion by Dr. G.K. 
to have greater probative value than that of Dr. T.S..  Dr. 
G.K. provided the reasons and bases for his conclusion.  Dr. 
G.K.'s conclusions are supported by the service medical 
records, which indicated that the veteran did have elevated 
blood sugars during service.  

In short, the Board concludes that there is relatively little 
probative evidence of record that establishes a causal 
connection between the veteran's service-connected diabetes 
mellitus and his period of service.  For the foregoing 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for diabetes mellitus.  The benefit sought on 
appeal is denied. 

Service Connection for Hypertension

Factual Background

Service medical records show that in November 1977 and 
December 1977, at the time of his retirement from service, 
the veteran's serial blood pressure readings were as follows: 
120/90, 132/80, 130/90, and 130/90.  A December 1997 
separation examination report indicates that the veteran's 
blood pressure reading was 126/96.  Mild diastolic 
hypertension was diagnosed.  

In an October 1994 statement, Dr. T.S. stated that when he 
first saw the veteran in November 1988, his blood pressure 
was 140/96 on the right arm and 150/100 on the left arm.  His 
blood pressure was 130/74 to 140/84 without medication.  
A January 1995 VA examination report reflects a diagnosis of 
hypertension.  It was noted that the veteran was told he had 
high blood pressure upon discharge from service.  He never 
underwent treatment for the high blood pressure.  

A February 1999 VA internal medicine and endocrinology 
examination report reflects a diagnosis of hypertension 
controlled on lisinopril 10 mg daily.  Dr. G.K., the VA 
examiner, indicated that he reviewed the veteran's records.  
It was noted that hypertension was diagnosed in 1998 and the 
veteran was placed on medication.  He stated that the 
veteran's blood pressure was only borderline elevated on one 
occasion on examination for transfer to the Fleet Reserve in 
December 1977, with a diastolic blood pressure of 96.  Dr. 
G.K. concluded that it was fair to say that the veteran's 
hypertension had to start at that time and apparently 
progressed over the years to where he needed medication in 
1998.  

A February 1999 VA cardiology examination report reflects a 
diagnosis of hypertension on medication, controlled.  Dr. 
R.S., the VA examiner and a cardiologist, indicated that it 
was more likely than not that the veteran's hypertension was 
not service-connected or related to his tenure in the 
military.  Dr. R.S. stated that he reviewed some of the 
veteran's records, including the October 1997 remand which 
referred to the veteran's blood pressure readings in November 
and December 1977 and the blood pressure reading of 126/96 
upon the December 1977 separation examination, an August 1979 
treatment records, and the October 1994 physician's 
statement.  The examiner also reviewed the veteran's VA 
treatment records dated in the 1990's.  The examiner 
indicated that the veteran was a vague historian with respect 
to the onset of the hypertension.  He noted that the veteran 
reported that the hypertension probably started in the early 
1970's or late 1960's.  The examiner indicated that the 
veteran did not offer compelling enough evidence to make a 
case for service-connection for hypertension. 

Analysis

Preliminary matters - well groundedness of the claim/ duty to 
assist/standard of proof

Initially, the Board has determined that the veteran's claim 
of entitlement to service connection for hypertension is well 
grounded.  There is evidence of a current disability, 
hypertension, evidence of a diagnosis of mild diastolic 
hypertension in service; and evidence of a medical nexus.  
Thus, the Bord finds that the veteran's claim is well 
grounded.  See Caluza, supra.   

Since the veteran's claim is well grounded, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The Board finds that 
there is medical and other evidence of record on which to 
decide the veteran's claim.  This matter was remanded to the 
RO in October 1997.  The Board finds that the RO complied 
with all of the directives of the remand.  The Board also 
finds that there is no indication that there are additional 
records that have not been obtained and which would be 
pertinent to the present claims.  Thus, the Board concludes 
that no further development is required in order to comply 
with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).


Discussion

The medical evidence of record establishes that hypertension 
was diagnosed in service.  Service medical records show that 
the veteran had elevated blood pressure readings in service 
in 1997.  Upon separation examination in December 1997, his 
blood pressure reading was 126/96.  Mild diastolic blood 
pressure was diagnosed.  As noted above, there is medical 
evidence of record which establishes that the veteran 
currently has hypertension.  

There is probative and persuasive medical evidence which 
medically relates the current diagnosis of hypertension to 
the veteran's period of service.  In a February 1999 VA 
internal medicine and endocrinology examination report, Dr. 
G.K. concluded that it was fair to say that the veteran's 
hypertension started in December of 1977 and apparently 
progressed over the years where the veteran needed medication 
in 1998.  Dr. G.K. indicated that the service medical records 
showed that the veteran had borderline-elevated blood 
pressure in December 1977, with a diastolic blood pressure 
reading of 96.  

The Board notes that a February 1999 VA cardiology 
examination report indicates that another VA examiner 
indicated that it was more likely than not that the veteran's 
hypertension was not service-connected or related to his 
tenure in the military.  However, the Board observes that the 
examining physician did not discuss the elevated blood 
pressure readings during service.

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 38 
U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Grantham v. 
Brown, 8 Vet. App. 228, 235 (1995); Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).  

The Board finds that the facts of the case are in equipoise 
with respect to the question of whether the veteran's 
hypertension was incurred during service.  There is medical 
evidence, including the veteran's service medical records and 
two medical opinions, which appears to support the 
proposition that hypertension started in service.  There is 
also one medial report which indicates that it is more likely 
than not that the hypertension was not related to service.  
In light of the evidence on both sides of the issue, the 
Board has concluded that the benefit of the doubt is afforded 
the veteran, and service connection is granted for 
hypertension.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. §§  3.102, 3.303.   


ORDER

Entitlement to service connection for diabetes mellitus is 
denied. 

Entitlement to service connection for hypertension is 
granted. 




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

